Citation Nr: 1761082	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-40 233	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for rotator cuff tendonitis, supraspinatus, with acromioclavicular degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975 and from April 1979 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) in Houston, Texas. 

During the pendency of this appeal, in a September 2017 rating decision, the RO increased the Veteran's disability rating for his shoulder disability to 20 percent, effective December 20, 2013.  


FINDING OF FACT

On November 29, 2017, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


